DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 21-28 and 38-49 are pending upon entry of amendment filed on 11/23/20.

Applicant's election without traverse of Group I, Claims 21-28, 38-49 in the response filed on 11/23/20 is acknowledged. 

During a telephone conversation with Ms. Heather Kroona on 1/19/21, a species election was made without traverse to prosecute the species of SEQ ID No:3 for the CAT enzyme as in claim 42 and SEQ ID NO:10 for the linker as in claims 44, respectively (see Interview Summary).

Claims 21-28 and 38-49 readable upon elected species of SEQ ID Nos: 3 and 10 are under consideration in the instant application.

3.	The information disclosure statement (IDS) submitted on 8/27/19 has been considered. 

4.	The oath filed on 8/27/19 has been entered.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 21-28 and 38-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21-28, 38-49 encompass a polypeptide conjugate comprising a carrier polypeptide comprising an inactivated chloramphenicol acetyl transferase (CAT), a linker polypeptide and a target antigen. Applicant is in possession of conjugates comprising CAT being SEQ ID Nos:3, 7, 8, 26-29 and a linker being SEQ ID Nos:10, 11, 16-25, 53-57 but Applicant is not in possession of any more.  

The specification exemplifies target antigen as fragments from the tuberculosis outer membrane protein, myostatin or other outer membrane protein complex in p. 22-25.  Such proteins have 326-375 amino acid residues and fragments generated from the proteins in 5-40 amino acids comprise huge genus and the specification includes less than 20 examples in the specification.   Applicants neither disclose a representative number of species falling within the scope of the genus or structural features of the genus encompassed by the claimed invention under target antigen.  
Further, claims 42-44 recite “an amino acid sequence selected from".  This phrase in sequence analysis does not require the full length amino acid as set forth in the following sequence identifier but any one amino acid thereof while “the amino acid sequence” require the entire sequence.  As such claims 42-44 read on any one amino acid of the fragments thereof.  Appropriate correction is required if Applicant is meant to recite the entire sequence. 

The scope of the each genus includes many members with widely differing structural, andfunctional properties such as widely differing amino acid sequences, and biological functions. Furthermore, each genus is highly variable because a significant number of structural and biological differences between genus members exist. 

Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus.  Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014). Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  At minimum, characterizing the antibody is needed.  One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met .

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 21-28, 38-48 are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by WO2009/157926 (IDS reference).

The ‘926 publication teaches administration of immunogenic compositions comprising fusion (chimeric) constructs comprising inactivated chloramphenicol acetyl transferase (CAT, SEQ ID NO:3), a linker being (SEQ ID NO:10) and somatostatin 14 (SEQ ID NO:1).  The resultant sequence is SEQ ID NO:12 of the '926 publication (see claims 1-14).  The intervals is from 4 days, 8-14 days and 21 days ([0091]).


Given that the elected target antigen of SEQ ID NO:1 is the prior art SEQ ID NO:1, the specific characteristics of the target antigen set forth in claims 24-27 are inherent properties and claims 24-27are included in this rejection.

Further, claims 8-10 recites improved immunological responses as increased milk production or improved body weights, claims 11-14 of the '926 publication recites administration of the fusion constructs in producing more milk and lean meat, it meets the limitations of claim 1 and 8-10 of the instant application.

Moreover, the ‘926 publication teaches CAT enzyme is inactivated by truncation of amino acids and 192-193 residues are replaced ([0054-0058]) and it meets the limitations of claims 17-18 of the instant application.

The '926 publication further teaches the vaccine generated by fusion is endotoxin free ([0071-0075], examples 1-3).  Claim 16 reciting the target antigen is not somatostatin 14 is included in this rejection as the '926 publication includes polysaccharides that is different from somatostatin as target antigen (claim 9). Thus, the reference teachings anticipate the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

11.	Claims 21 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2009/157926 (IDS reference) in view of U.S.Pub. 2011/0195080.

The teachings of the ‘926 publication have been discussed, supra.

The disclosure of the ‘926 publication differs from the instant claimed invention in that it does not teach the use of arabinogalactan or tragacanth as in claim 49 of the instant application. 

The ‘080 publication teaches the use of arabinogalactan or tragacanth with somatotropin construct vaccine in cow and the adjuvant improved immune response and treatment of cardiovascular diseases (col. 18-20).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add arabinogalactan or tragacanth as taught by the ‘080 publications into the vaccine compositio taught by the ‘926 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arabinogalactan or tragacanth improve adjuvant effect in farm animals.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.	Claim(s) 21-28 and 38-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-16 of U.S. Pat. No. 7,943,143.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite methods of administering immunogenic compositions comprising fusion (chimeric) constructs comprising inactivated chloramphenicol acetyl transferase (CAT, SEQ ID NO:3), a linker being (SEQ ID NO:10) and somatostatin 14 (SEQ ID NO:1).  The claims 21-28 recites improved immunological responses as increased milk production or improved body weights, claims 1-16 of the ‘143 patent recites administration of the fusion constructs in producing more milk and lean meat, it meets the limitations of claim 21 of the instant application. 

The specification of the ‘143 patent discloses addition of carbopo,  arabinogalactan or tragacanth as adjuvant (col. 17).



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite methods of administering immunogenic compositions comprising fusion (chimeric) constructs comprising inactivated chloramphenicol acetyl transferase (CAT, SEQ ID NO:3), a linker being (SEQ ID NO:10) and somatostatin 14 (SEQ ID NO:1).  The claims 21-28 recites improved immunological responses as increased lean body weight, claims 1-2 of the ‘914 patent recites administration of the fusion constructs to treat obesity (e.g. improved lean body weight), it meets the limitations of claim 21-28 of the instant application. 

The specification of the ‘914 patent discloses addition of carbopol, arabinogalactan or tragacanth as adjuvant (col. 17).

15.	Claim(s) 21-28, 38-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-21 of U.S. Pat. No. 10, 441,652.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite methods of administering immunogenic compositions comprising fusion (chimeric) constructs comprising inactivated chloramphenicol acetyl transferase (CAT, SEQ ID NO:3), a linker being (SEQ ID NO:10) and somatostatin 14 (SEQ ID NO:1).  The claims 9-10 recites improved immunological responses as increased lean body weight, claims 1-21 of the ‘652 patent recites administration of the fusion constructs to treat obesity (e.g. improved lean body weight), it meets the limitations of claim 21-28 of the instant application. 

Moreover, the specification of the ‘652 patent discloses the addition of carbopol, arabinogalactan or tragacanth as adjuvant (col. 37).

16.	No claims are allowable.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 19, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644